DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12-21, 24-26, 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A dependent claim is examined with its respective parent claims.  For example, claim 11 filed in 06/18/2021 was examined with claims 1 and 7-10 all together because claim 11 depends on claims 1 and 7-10.  When claim 11 was objected as allowable dependent claim in Office Action dated 07/22/2021, amending claims 7-11 into claim 1 would make claim 1 in allowable condition.  In claims filed 10/17/2021, only part of claim 11 was amended into claim 1, which 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-15, 21, 24-26, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Do et al. (US2014/0179340), and Adib et al. (“See Through Walls with Wi-Fi!”).
To claim 1, Joshi teach a system for wireless proximity sensing, comprising: 
a transmitter (102 of Fig. 1, or 204 of Fig. 2) configured for transmitting a first wireless signal through a wireless multipath channel of a venue (as shown in Fig. 1); 
a receiver (102 of Fig. 1, or 204 of Fig. 2) configured for receiving a second wireless signal through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a movement of an object in the venue (as shown in Figs. 1-2); and 
a processor configured for: 

selecting multiple pairs of CI components from the plurality of CI components of each CI obtained from the second wireless signal, based on a common number, wherein each selected pair of CI components comprises a first CI component associated with a first index and a second CI component associated with a second index, wherein a difference between the first index and the second index is equal to the common number (Figs. 6A-C, backscatter impulses α-1, α2, α-3, in Fig 6A can be considered as channel path indexes, individual responses of said backscatter impulses in Fig. 6B shows any point pairs across a signal level on any two of said channel path indexes would share a common time difference; though there are more than two channel responses due to multipath communications, multiple pairs of CI components should be selected/identified from two associated channel responses, such that any selected pairs of CI components would have a common time difference),
computing, based on the inter-component statistics, a proximity information of the object with respect to a reference location in the venue (paragraph 0079, AP’s location is known a priori; paragraphs 0075-0078, location estimation), and 
performing a task based on the proximity information of the object (paragraph 0088, operations that may be performed by a device to trace motion).
But, Joshi do not expressly disclose the common number that is less than fifty, computing a plurality of pairwise statistics, each of which is computed based on a respective selected pair of 
However, multiple measurements with respective antennas are collected over time, wherein inter-component computation are obviously embedded due to multiple CI components from multiple respective antennas (paragraphs 0052-0075) may well be considered as inter-component statistics. 
	Do teach using pairwise measurements for improved position determination (abstract), wherein mobile station with multiple antennas computes a plurality of pairwise statistics (paragraphs 0051 0060, such parameters as averages, variances, medians, etc. may be computed), each of which is computed based on a respective selected pair of CI components among the multiple selected pairs of CI components, wherein pairwise differences are compared to respective thresholds for determining consistency (Figs. 7-9, paragraphs 0078-0089, though value for said threshold is not taught, a number of less than fifty would have been an obvious range indicating tolerable difference in the art, which would have been obvious to one of ordinary skill in the art to incorporate, hence Official Notice is taken). 
In further clarifying operation of having multiple channel information with respect to parallel transmissions of multiple antennas in a MIMO system, Adib teach a Wi-Vi system with two antennas to track object movement  (page 1, abstract), wherein two main components are incorporated such as a first component eliminates the flash reflected off the wall by performing MIMO nulling; and a second component tracks a moving object by treating the object itself as an antenna array using a technique called inverse SAR (pages 1-3, sections 1-3), wherein algorithms processing of iterative nulling and iterative tracking during target movement tracking (pages 3-6 sections 4-5) are considered establishing an inter-component statistics to compute a proximity 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Do and Adib into the system of Joshi and Do, in order to implement pairwise measurements to improve position determination and tracking processing detail by design preference.

To claim 26, Joshi, Do and Adib teach a wireless device of a wireless proximity sensing system (as explained in response to claim 1 above).

To claim 29, Joshi, Do and Adib teach a method of a wireless proximity sensing system (as explained in response to claim 1 above).	



To claim 12, Joshi, Do and Adib teach claim 1.
Joshi, Do and Adib teach wherein computing the inter-component statistics comprises: computing a plurality of CI component features, each of which is a feature of a respective CI component of the plurality of CI components, wherein each of the plurality of CI component features comprises a function of at least one of: magnitude, phase, real component, imaginary component, or mapping, of the respective CI component; and computing the inter-component 

To claim 13, Joshi, Do and Adib teach claim 12.
Joshi, Do and Adib teach wherein: the inter-component statistics is computed at a current time based on a time window associated with the current time (Joshi, paragraph 0057, iterative measurement and processing).

To claim 14, Joshi, Do and Adib teach claim 13.
Joshi, Do and Adib teach wherein: computing the plurality of CI component features comprises computing CI component features of respective CI components of each CI of the TSCI in the time window associated with the current time; and the inter-component statistics is computed at the current time based on the CI component features of the respective CI components of each CI of the TSCI in the time window (as explained in response to claim 13 above).

To claim 15, Joshi, Do and Adib teach claim 14.
Joshi, Do and Adib teach wherein computing the inter-component statistics further comprises: computing a plurality of multi-component statistics, each of which is computed based on the CI component features of the respective CI components of each CI of the TSCI in the time window, wherein the inter-component statistics is computed at the current time based on the plurality of multi-component statistics (as explained in response to claim 13 above).

To claim 21, Joshi, Do and Adib teach claim 1.


To claim 24, Joshi, Do and Adib teach claim 1.
Joshi, Do and Adib teach wherein: the transmitter comprises multiple transmit antennas; the receiver comprises multiple receive antennas (Adib, page 5, MIMO antennas); the processor is further configured for: obtaining a number of TSCI, wherein each TSCI is associated with a respective transmit antenna of the transmitter and a respective receive antenna of the receiver, for each TSCI, computing a number of inter-component statistics each based on CI components associated with the TSCI, and computing the proximity information of the object based on at least one of: the inter-component statistics associated with all TSCI, or a number of individual proximity information each computed based on a respective inter-component statistics that is computed based on a respective TSCI (Joshi, Figs. 6-8, paragraphs 0030, 0044-0045; Adib, pages 3-5, sections 4-5)

To claim 25, Joshi, Do and Adib teach claim 1.
Joshi, Do and Adib teach wherein the transmitter and the receiver are physically separated from each other (Fig. 2 of Joshi).


.



Claims 16-20, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Do et al. (US2014/0179340), Adib et al. (“See Through Walls with Wi-Fi!”) and Pu et al. (“Whole-Home Gesture Recognition Using Wireless Signals”).
To claim 16, Joshi, Do and Adib teach claim 14.
Joshi, Do and Adib teach wherein computing the inter-component statistics further comprises: computing a plurality of pairwise statistics (as explained claim 1 above), each of which is computed based on CI component features of a pair of CI components of each CI of the TSCI in the time window, wherein the inter-component statistics is computed at the current time based on the plurality of pairwise statistics (obvious as measurement being ongoing regularly).
	Pu teach a WiSee system with MIMO capability using Wi-Fi signals to monitor target object movement (pages 1-2), wherein iterative algorithm pair-wise on each antenna with respect to an antenna (page 7, sections 3.1-3.3, select multiple initial points that are evenly spaced and repeat the algorithm starting from these points), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi, Do and Adib, in order to further implementation detail with MIMO channel with improved accuracy.

To claim 17, Joshi, Do, Adib and Pu teach claim 16.


To claim 18, Joshi, Do, Adib and Pu teach claim 17.
Joshi, Do, Adib and Pu teach wherein computing the inter-component statistics further comprises: for each respective CI of the TSCI in the time window, computing a first representative value based on the respective number of pairwise statistics (Pu, sections 3.1-3.2, signal processing in time domain, e.g., by time slots); and computing a second representative value as the inter-component statistics at the current time, based on the first representative values associated with all CI of the TSCI in the time window, wherein each of the first representative value and the second representative value is computed based on a respective one of: a sum, weighted sum, average, weighted average, arithmetic mean, geometric mean, harmonic mean, trimmed mean, median, mode, or percentile (Do, paragraph 0060, statistics may be generated from the pairwise measurements such as averages, variances, medians, etc. may be computed).

To claim 19, Joshi, Do, Adib and Pu teach claim 17.
Joshi, Do, Adib and Pu teach wherein computing the inter-component statistics further comprises: for each selected pair of CI components of each CI of the TSCI in the time window, computing a first representative value based on a respective number of pairwise statistics, each of which is computed based on CI component features of the selected pair of CI components; and computing a second representative value as the inter-component statistics at the current time, 

To claim 20, Joshi, Do, Adib and Pu teach claim 19.
Joshi, Do, Adib and Pu teach wherein the inter-component statistics comprise at least one of the following two-component statistics: product, quotient, ratio, sum, difference, correlation, or cross covariance (Do, paragraph 0080, difference).

To claim 28, Joshi, Do and Adib teach claim 26.
Joshi, Do, Adib and Pu teach wherein computing the inter-component statistics comprises: computing a plurality of multi-component statistics, each of which is computed based on a number of CI components among the plurality of CI components; and computing the inter-component statistics based on the plurality of multi-component statistics, wherein: each of the plurality of multi-component statistics is a pairwise statistics computed based on a pair of CI components among the plurality of CI components, and the inter-component statistics is computed based on the plurality of pairwise statistics (as explained in response to claim 16 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 10, 2022